485 So. 2d 402 (1986)
Frank E. EVANS
v.
STATE.
3 Div. 347.
Court of Criminal Appeals of Alabama.
February 12, 1986.
B.F. Lovelace, Brewton, for appellant.
Charles A. Graddick, Atty. Gen., and James B. Prude, Asst. Atty. Gen., for appellee.
BOWEN, Presiding Judge.
This is an appeal from the summary denial of a pro se petition for writ of habeas corpus. The appellant contends that he was denied due process at his prison disciplinary hearing for possession of contraband.
The disciplinary hearing board found the appellant "`guilty' due to the arresting officer's statement presented in court, that Inmate Evans did have 19 handrolled cigarettes in his right hand and 16 handrolled cigarettes in his right shirt pocket containing *403 a substance believed to be marijuana." This finding fails to satisfy the procedural requirements of Barker v. State, 437 So. 2d 1375 (Ala.Cr.App.1983). Without information as to why the arresting officer believed the material to be marijuana, the action of the disciplinary board was arbitrary and capricious. Barker, 437 So.2d at 1377. The arresting officer's report also shows that the defendant had in his possession "19 yellow in color pills scored on one side with M.S.D. over 942, other side Clinoril." However, the finding of guilty was not based on that evidence.
The judgment of the circuit court is reversed and this cause is remanded with instructions that the circuit court remand this cause to the prison disciplinary board for that board to grant the petitioner a new hearing.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All Judges concur.